Citation Nr: 1436584	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot condition, to include swelling of both feet. 

2. Entitlement to service connection for a bilateral foot condition, to include swelling of both feet.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder, to include: tinea pedis, tinea cruris, dermatitis, or a skin rash.

4. Entitlement to service connection for a skin disorder, to include: tinea pedis, tinea cruris, dermatitis, or a skin rash.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney
ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina and a decision June 2008 rating decision of the Regional Office (RO) in Montgomery, Alabama.

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In a September 21, 2011 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Member of the Board in connection with his claim.  In December 2013, the Veteran's representative submitted a statement that the Veteran's hearing request be withdrawn in this matter and requested a final determination as soon as possible.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has characterized the issues of entitlement to service connection tinea cruris/skin rash and entitlement to service connection for swelling of both feet to the broader issues of entitlement to service connection for a skin disorder, to include: tinea pedis, tinea cruris, dermatitis, or a skin rash and entitlement to service connection for a bilateral foot condition, to include swelling of both feet, as is reflected on the cover page.  

The Veteran's entire claims file, to include the portions in the "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

The issues of entitlement to service connection for a skin disorder and entitlement to service connection for a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for swelling of the feet was previously denied by a final January 2002 rating decision.  

2. The evidence received since the January 2002 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3. The claim for service connection for tinea cruris/skin rash was previously denied by a final February 2003 rating decision.

4. The evidence received since the February 2003 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The January 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104, 20.1103 (2013).

2. New and material evidence having been received; the claim for service connection for a bilateral foot condition, to include swelling of both feet is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The February 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104, 20.1103 (2013).

4. New and material evidence having been received; the claim for service connection for a skin disorder, to include: tinea pedis, tinea cruris, dermatitis, or a skin rash is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claims for entitlement to service connection for a skin disorder and entitlement to service connection for a bilateral foot disorder have been reopened. To the extent that the Veteran's claims have been adjudicated on appeal, the claims have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
New and Material Evidence for Service Connection for a Bilateral Foot Disorder

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Although treatment records from service were associated with the file in February 2002, these records did not report swelling of the feet in service and accordingly 38 C.F.R. § 3.156(c) does not apply to the January 2002 decision.  

The Veteran was initially denied service connection for swelling of the feet in January 2002.  The RO explained that claims file did not indicate any problems with the Veteran's feet during service and that the Veteran did not provide any evidence to support his claim.  Accordingly, service connection was denied as there was no evidence of an in-service incurrence or aggravation of a disease or injury related to the Veteran's feet.  No appeal was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for a bilateral foot condition be reopened.  Records received subsequent to the January 2002 rating decision include: written statements provided by the Veteran and his representative, particularly a statement submitted in November 2008, which describes swelling of the Veteran's feet during service and how symptoms have continued since service.  

The evidence received since the January 2002 rating decision relates to swelling of the Veteran's feet during service and indicates a relationship between current symptoms of the Veteran's feet and symptoms that were present during service.  Thus, presumed credible, the additional evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a bilateral foot condition is reopened.

New and Material Evidence for Service Connection for a Skin Disorder

Concerning the claim for a skin disorder, no outstanding service department records have been associated with the claims file since the February 2003 rating decision and therefore 38 C.F.R. § 3.156(c) does not apply to the Veteran's claim for a skin disorder. 

The Veteran was initially denied service connection for tinea cruris/skin rash in February 2003.  The RO explained that service medical records did not show any complaints, treatment, or diagnosis of a skin rash during service.  Accordingly, service connection was denied as there was no evidence of an in-service incurrence or aggravation of a disease or injury related to the Veteran's current skin condition.  No appeal was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for a skin disorder be reopened.  Records received subsequent to the February 2003 rating decision include: statements provided by the Veteran and his representative and medical records from the Biloxi VAMC, which indicate that the Veteran had a skin disorder in-service on his feet and has a current skin disorder on his legs and groin that is related to his in-service condition. 

The evidence received since the February 2003 rating decision relates to the presence of a current skin condition and indicates a causal relationship between this skin condition and his military service.  Thus, presumed credible, the additional evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a skin disorder is reopened.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for a bilateral foot condition, to include swelling of both feet is reopened.

New and material evidence having been received; the claim for entitlement to service connection for a skin disorder, to include: tinea pedis, tinea cruris, dermatitis, or a skin rash is reopened.


REMAND

Upon review of the evidence of record Veteran's, the Board finds that further development is necessary prior to adjudication of the Veteran's claims.  The Veteran asserts that during his service in Vietnam he would wear boots for long periods of time during monsoon season.  The Veteran reports that over time his feet became raw and began to itch, swell and crack between his toes.  He indicates that when he would take his boots off he would need to wait for the swelling to go down before he could put them back on.  The Veteran reports that he has continued to have these problems since he exited service.  The Veteran also contends that this condition has moved over time from his feet to his legs and his groin area.  

The Veteran's service treatment records (STR) indicate that on July 16, 1969 the Veteran was treated for tinea pedis with an infection that had lasted for over three weeks.  It was reported that the Veteran had "deep fissures" on examination.  The Veteran was seen again for tinea pedis on July 24, 1969.  In October 1969, the Veteran's separation examination was silent with regard to any foot condition or skin condition, but a "fungus on feet" was indicated in the report of medical history at that time.  

Records from the Biloxi VAMC indicate that the Veteran has sought treatment for skin-related problems since at least 2002.  On December 17, 2002, the Veteran complained of a rash on his left foot that had existed since his service in Vietnam, and that this rash was also present between his legs.  He was diagnosed with tinea cruris.   In June 2007, the Veteran visited the Biloxi VAMC regarding a rash on his feet and groin area.  The physician's assessment was dermatitis and the Veteran was given a refill of terbinafine.  In August 2007, a physician noted that the Veteran complained of problems with a fungal infection and swelling of his feet since his military service.  In June 2009, the Veteran was noted to have a history of "jungle rash" that he treated for with terbinafine cream.  

With regard to the Veteran's claimed skin condition, evidence has been provided that he had a skin condition on his feet during service and evidence indicates that he has had a skin condition during the appeal period, which he indicates is related to this in-service condition.  The Veteran has also indicated that his condition may be result of exposure to Agent Orange during service.  His DD Form 214 shows that the received the Vietnam Service Medal and the Vietnam Campaign Medal in relation to service in the United States Army.  Further, the Veteran's personnel records confirm service in Vietnam.  Because the Veteran's service involved actual duty in the Republic of Vietnam, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97; see also Haas, 20 Vet. App. at 257.  Accordingly, the Board finds that the Veteran should be provided a VA examination in relation to this condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claimed bilateral foot condition, the Veteran has provided statements of that indicate that he has had symptoms of swelling of his feet during the appeal period and that these symptoms have been recurrent since service.  While the Veteran has not been diagnosed with a current bilateral foot disorder and no symptoms of swelling have been documented by medical professionals, the Board notes that the Veteran is competent to report symptoms capable of lay observation such as swelling.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has indicated that these symptoms may be related to his skin disorder, but it is unclear from the evidence if the swelling is symptom of the skin disorder, or if it is a symptom of a separate condition.  Accordingly, the Board finds that the Veteran should be provided a VA examination in order to determine if the Veteran does have a bilateral foot disorder and if so for a medical opinion to be provided regarding its etiology.  See McLendon, at 79. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request updated treatment records from the Biloxi VAMC and associate them with the claims file.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran or his representative that are not already associated with the claims file.

2. Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any skin disorder.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed skin disability, to include: tinea pedis, tinea cruris, dermatitis, or a skin rash was incurred in military service.  The examiner must discuss the Veteran's presumed exposure to Agent Orange while serving in Vietnam.  The examiner also should also address the Veteran's in-service diagnosis of tinea pedis and its relation to any current skin disorder.

b. If a skin condition is not present at the time of examination, an opinion should be given regarding if it is at least as likely as not (50 percent probability or greater) that an intermittent skin condition as described by the Veteran would be the result of the Veteran's military service, to include exposure to Agent Orange or an in-service fungal infection.  

c. Whether it is at least as likely as not (a 50 percent or greater probability) the Veteran has a current disability of his bilateral feet.  

d.  If the Veteran has a current disability of the bilateral feet, then the examiner should address whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed foot disability was incurred in military service.  The examiner should address the Veteran's reports of swelling of his feet in-service and since that time. 

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


